Citation Nr: 1721406	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  07-06 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to increased ratings higher than 10 percent, effective May 19, 2009, 20 percent effective July 19, 2011, and 10 percent effective April 29, 2013, for status post rotator cuff impingement syndrome of the right shoulder.

4.  Entitlement to an increased rating higher than 30 percent for left knee gonarthrosis, status post left total knee arthroplasty.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney
ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In January 2014, the RO, in pertinent part, granted a temporary evaluation of 100 percent for the Veteran's left knee disability (for total arthroplasty), and assigned a 30 percent rating, effective March 1, 2015, following the first day of the month following his 13 month period of temporary 100 percent.  The RO granted service connection for status post rotator-cuff impingement syndrome of the right shoulder in May 2015, assigning staged ratings of 10 percent, effective May 15, 2009; 20 percent, effective July 19, 2011; and 10 percent, effective April 29, 2013.  In October 2015, the RO granted service connection for bilateral hearing loss assigning a 0 percent rating, and granted service connection for tinnitus, assigning a 10 percent rating; both ratings effective January 7, 2014.  The RO, in pertinent part, denied entitlement to a TDIU in January 2016.  (The issue of TDIU also is considered as part and parcel to the increased rating claims on appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)).

After the RO granted service connection for the right shoulder disability, the Veteran filed a notice of disagreement with both the ratings assigned, and the effective date of the rating.  See August 2015 Notice of Disagreement.  However, in response to the January 2016 statement of the case, the Veteran's representative submitted a statement in lieu of a VA-Form 9 substantive appeal in February 2016, limiting the issue to an increased rating for his status post rotator-cuff impingement syndrome of the right shoulder of 10 percent, effective May 19, 2009; 20 percent, effective July 19, 2011; and 10 percent, effective April 29, 2013.  Thus, the Veteran appears to have withdrawn from appellate consideration any claim for entitlement to an earlier effective date for the rating assigned for the right shoulder.  To the extent that the Veteran is arguing that his staged ratings assigned should be higher, this will be addressed in the remand section below.  

Additional evidence was added to the record since the Agency of Original Jurisdiction (AOJ) adjudicated the increased rating claim for tinnitus and hearing loss.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as any evidence that is relevant to hearing loss and tinnitus is cumulative.    

The issues of increased ratings for the right shoulder and left knee disabilities, as well as the claim for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral tinnitus has been assigned a 10 percent rating, the maximum schedular rating authorized under Diagnostic Code 6260.

2.  The objective findings correspond to no more than a 0 percent rating for bilateral  hearing loss.

3.  There is no evidence of exceptional factors such as frequent hospitalization and marked interference with employment, beyond the average impairment in earning capacity, including from considerable loss of working time from exacerbations associated with the bilateral hearing loss or tinnitus, contemplated by the current rating.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus; extraschedular consideration is not warranted.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).

2.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran filed a VA-Form 21-526EZ, Fully Developed Claim for hearing loss and tinnitus in January 2014, in effect, waiving his right to be notified in this case.  Service connection was subsequently granted in October 2015 for tinnitus and hearing loss with a 10 percent rating for tinnitus, and 0 percent rating for hearing loss, both effective January 7, 2014.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran underwent a VA examination in October 2015 with an addendum opinion also provided in October 2015.  The examination and opinions include objective findings necessary for rating purposes.  They also collectively discuss the functional effects due to the Veteran's hearing impairment.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additional examination is not needed. 
 
Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

In regard to the claim for an evaluation in excess of 10 percent for tinnitus, the Board finds that the duties to notify and assist are not applicable because the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); see also, Manning v. Principi, 16 Vet. App. 534, 542 (2002) (Veterans Claims Assistance Act (VCAA) can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

II.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting a claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 


A.  Tinnitus

The Veteran is seeking an increased rating for bilateral tinnitus.  The RO assigned the Veteran a 10 percent rating for his tinnitus in October 2015, which is the maximum schedular allowance under Diagnostic Code 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. § 4.25 (b) and 38 C.F.R. § 4.87, Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz).

Based on the below analysis, the Veteran's bilateral hearing loss would not warrant a rating higher than 0 percent.  

The Veteran underwent a VA audiology examination October 2015.  The Veteran reported difficulty understanding speech in environments with background noise or when he was not facing the speaker.  An addendum note also indicated that the Veteran struggled to hear doorbells and dogs whining.  

On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
30
30
45
35
LEFT
30
30
40
45
36

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

Considering the results of the October 2015 examination under Table VI, the Veteran had level I hearing on both sides.  Neither ear showed an exceptional pattern of hearing impairment.  Under Table VII, a Roman numeral I is assigned for both ears, which corresponds to a 0 percent evaluation. 

In reviewing the evidence, there is no basis for assigning a compensable rating.  

The Board acknowledges the Veteran's contentions and the lay assertions of record and notes that he is competent to report his hearing difficulties.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Notwithstanding, a compensable rating is not warranted based solely on lay statements.  See Lendenmann. 

Under a mechanical application of the rating schedule, a rating higher than 0 percent is not warranted for bilateral hearing loss.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

III.  Extraschedular

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

The Board has considered whether the Veteran's tinnitus and hearing loss present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has stated that he has difficulty with communication, especially when someone was not directly in front of him or with background noise.  He also said that he struggles to hear doorbells and dogs whining.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

With regard to the first step of the Thun analysis, the Veteran's service-connected hearing loss is manifested by symptoms of difficulty hearing, which are encompassed within the rating criteria under Diagnostic Code 6100.  The Veteran's recurrent tinnitus is also contemplated by the rating criteria under Diagnostic Code 6260.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, with regard to the hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the amendments of 38 C.F.R. § 4.85, proposed in April 1994, which sought to recognize and address exceptional patterns of hearing impairment which were not fully contemplated by the existing criteria.  See 59 Fed. Reg. 17,295 (Apr. 12, 1994).  The first proposed amendment contemplated a pattern of hearing loss where "speech discrimination tests in a controlled setting are often near normal, [but] they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids."  Id. at 17,296 . The second proposed amendment contemplated a pattern of hearing loss constituting "an extreme handicap in the presence of any environmental noise, [which] often cannot be overcome by the use of hearing aids."  Id.  VA explained that "[t]he intended effect of these two new provisions is to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting."  Id.  The VA adopted the proposed amendments on May 11, 1999, effective June 10, 1999.  See 64 Fed. Reg. 25,202  (May 11, 1999).

 More recently, the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing, as well as difficulty understanding speech, in an everyday work environments.  See Doucette v. Shulkin, ___ Vet.App. ___, No. 15-2818 at 5 (March 6, 2017).  In reaching this conclusion, the Court relied upon the plain language of 38 C.F.R. §§ 4.85, 4.86, as well as the above recited regulatory history.  Therefore, per the Court's holding, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  See Doucette v. Shulkin, ___ Vet.App. ___, No. 15-2818 at 3 (March 6, 2017).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the tinnitus and hearing loss are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  

The record shows no frequent periods of hospitalization or marked interference with employment due to tinnitus or hearing loss.  

The evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 10 and 0 percent ratings assigned for the Veteran's tinnitus and hearing loss, respectively, are meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disabilities and their residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he suffers as a result of his tinnitus and hearing loss are significant, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 


ORDER

Entitlement to an increased rating higher than 10 percent for tinnitus is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran seeks higher ratings for his left knee and right shoulder disabilities.  Evidence added to the record after he was last evaluated for these disabilities in 2015 (for the present appeal) suggests a worsening of these disabilities.  Specifically, a VA examination in December 2016, which primarily addressed the left shoulder disability for purposes of deciding service connection (which was granted in January 2017), noted limitation of motion in the right shoulder that was more severe than was noted on the last VA examination for compensation purposes for the right shoulder in December 2015.  While the examination in December 2016 addressed impairment in the right shoulder, the examination mostly focused on impairment in the left shoulder.  Also, the RO has not considered the December 2016 examination for purposes of the present appeal, as the statement of the case was provided in January 2016.  Based on the evidence of record additional examination is warranted to assess the present severity of the right shoulder disability.  

As for the left knee disability, VA treatment records note that the Veteran apparently fell on his left knee in November 2016.  A November 2016 VA pharmacy note shows the Veteran was taking warfarin and had his left knee evaluated with no signs of bruising or bleeding in the area below his left knee cap.  Nonetheless, as the Veteran apparently suffered additional injury to his left knee since he was last evaluated for compensation and pension purposes in September 2015, additional examination is warranted to assess the present severity of his left knee disability. 

The TDIU claim is intertwined with the increased rating claim for the right shoulder and left knee disabilities.  Also, since service connection has since been granted in January 2017 for the left shoulder, this disability also should be considered in any employability decisions.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any pertinent treatment records pertaining to his right shoulder and left knee disabilities.

2.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his right shoulder and left knee disabilities from December 2016 to the present.

3.  After the above has been completed, schedule the Veteran for appropriate VA examinations to assess the current level of severity of his service-connected right shoulder and left knee disabilities and to address the TDIU claim.  

The appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

With respect to the left knee disability, the examiner should state whether there are chronic residuals (status post knee replacement) consisting of severe painful motion or weakness in the affected extremity. The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the left knee joint.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability.

The examiner also should do the following regarding the left knee:  

(a)  In addressing whether there is recurrent subluxation or lateral instability in the left knee, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

(b)  Please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, left knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

(c)  If there is any ankylosis of the left knee, please state to what degree.

With respect to the right shoulder disability, the examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the right shoulder joint.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right shoulder disability.

The examiner also should do the following regarding the right shoulder:  

(a)  State whether there is fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).

(b)  State whether there is any malunion of the humerus with moderate or marked deformity.

(c)  State whether there is recurrent dislocation of the scapulohumeral joint, and if so, discuss the frequency of episodes and guarding of arm movements.

(d)  Describe the severity of any residual pain and weakness in the right shoulder, and indicate whether there is any severe pain or weakness.

(e)  Identify any neurological pathology related to the service-connected right shoulder disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

Finally, with respect to the TDIU claim, the examiners should provide an opinion as to the functional limitations the Veteran experiences as a result of his service-connected disabilities (left knee disability, lumbar myalgias, left shoulder degenerative joint disease with rotator cuff tear, right shoulder status post rotator cuff impingement syndrome, left lower extremity radiculopathy, external hemorrhoids, pilonidal cyst, hearing loss, tinnitus, and left shoulder scar ), and what impact, if any, those have on his occupational functioning.  The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report(s).

4.  The AOJ should then review the record and readjudicate the claim for a rating higher than 30 percent for the left knee disability, and staged ratings higher than 10 percent, 20 percent, and 10 percent for the right shoulder disability, as well as the claim for a TDIU.  If any issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


